Matter of Jennifer D. v Artise C.J. (2017 NY Slip Op 07395)





Matter of Jennifer D. v Artise C.J.


2017 NY Slip Op 07395


Decided on October 24, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 24, 2017

Friedman, J.P., Richter, Andrias, Gische, Moulton, JJ.


4773

[*1]In re Jennifer D., Petitioner-Respondent,
vArtise C. J., Respondent-Appellant.


Law Offices of Randall S. Carmel, Jericho (Randall S. Carmel of counsel), for appellant.
Law Office of Bruce A. Young, New York (Bruce A. Young of counsel), for respondent.

Order, Family Court, Bronx County (Peter J. Passidomo, J.), entered on or about June 8, 2015, which, upon finding that respondent father had willfully violated a court order mandating child support payments, sentenced him to incarceration for a term of six months, and set the purge amount at $5,000, unanimously affirmed, without costs.
The father failed to rebut prima facie evidence of his willful violation of the order of support entered on or about February 25, 2014 (see Family Ct Act § 454[3][a]). The father failed to present credible evidence that his alleged medical condition rendered him unable to provide support for the parties' children, or that he was financially unable to pay (see e.g. Matter of April G. v Duane M., 105 AD3d 491 [1st Dept 2013]).
The father also failed to provide proof that he diligently sought gainful employment during the relevant time period (see Matter of Maria T. v Kwame A., 35 AD3d 239, 240 [1st Dept 2006]). Nor did he provide documentation in support of his uncorroborated testimony that he had only recently obtained employment as a sales representative, earning $200/week plus commission. The Support Magistrate found the father's testimony to be not credible, and there is no basis to disturb that determination (see Matter of Everett C. v Oneida P., 61 AD3d 489 [1st Dept 2009]). Evidence of the father's online social media profile reflected travel and other activity that belied his claim that he was without funds to pay support (see e.g. Matter of Powers v Horner, 12 AD3d 609, 609 [2d Dept 2004]).
The extent of civil contempt incarceration is broadly within Family Court's discretion, and commitment for up to six months and a purge amount of $5,000 is not excessive under the circumstances (see e.g. Matter of Columbia County Support Collection Unit v Risley, 27 NY3d 758 [2016]).
We have considered the father's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 24, 2017
CLERK